KENJI M. PRICE #10523
United States Attorney
District of Hawaii

HARRY YEE #3790
Assistant U.S. Attorney
Room 6-100, PJKK Federal Bldg.
300 Ala Moana Boulevard
Honolulu, Hawaii 96850
Telephone: (808) 541-2850
Facsimile: (808) 541-3752
Email: Harry.Yee@usdoj.gov

JOSEPH H. HUNT
Assistant Attorney General

WILLIAM C. PEACHEY
Director

GLENN M. GIRDHARRY
Assistant Director

SAMUEL P. GO NYS BAR #4234852
Senior Litigation Counsel
United States Department of Justice
Office of Immigration Litigation, District Court Section
P.O. Box 868, Ben Franklin Station
Washington, D.C. 20044
Telephone: (202) 353-9923
E-mail: samuel.go@usdoj.gov

Attorneys for Defendant

                             UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF HAWAII

YA-WEN HSIAO,                                  )   Civil No. 1:18-cv-00502-JAO-KJM
                                               )
Plaintiff,                                     )   DEFENDANT’S SUPPLEMENTAL BRIEF
                                               )   PURSUANT TO THE COURT’S
v.                                             )   SEPTEMBER 6, 2019 ORDER;
                                               )   CERTIFICATE OF SERVICE
PATRICK PIZZELLA,                              )
Acting Secretary of Labor,                     )
                              Defendant.       )
        Pursuant to the Court’s September 6, 2019 Order (ECF No. 47), Defendant files the

instant supplemental brief to address (1) how Ray Charles Found. v. Robinson, 795 F.3d 1109,

1119 (9th Cir. 2015) is distinguishable from this case, and (2) Defendant’s position on whether

Plaintiff’s employer was precluded from filing another labor certification, and whether Plaintiff

could have pursued other avenues for a visa.

I.      How Ray Charles Found. v. Robinson, 795 F.3d 1109 (9th Cir. 2015) is
        distinguishable from this case.

        In Ray Charles Found. v. Robinson, 795 F.3d 1109 (9th Cir. 2015) (“Ray Charles”), the

Ninth Circuit Court of Appeals analyzed whether the Plaintiff Ray Charles Foundation

(“Foundation”) was asserting its own legal rights, or the rights of a third party. See id. at 1118.

First, the court noted the general principle that a plaintiff “generally must assert his own legal

rights and interests, and cannot rest his claim to relief in the legal rights or interests of third

parties.” Id. (citing Warth v. Seldin, 422 U.S. 490, 499 (1975)). The court then found:

        It is undisputed that copyright ownership lies with Warner/Chappell, but just as
        the termination notices affect Warner/Chappell’s ownership of copyrights, they
        also directly affect the Foundation’s right to royalties. See 17 U.S.C. §§ 203(b),
        304(c)(6); Larry Spier, Inc. v. Bourne Co., 953 F.2d 774, 780 (2d Cir.1992). The
        Foundation is the sole recipient of royalties flowing from Charles’s copyright
        grants and effective termination would deprive it of the right to receive
        prospective royalties. See Larry Spier, 953 F.2d at 780. We thus have little
        difficulty concluding that the Foundation is litigating its own stake in this
        controversy.

Id. at 1119.

        A key distinction between Ray Charles and the instant case is that while the court in Ray

Charles noted that the termination notices “directly affect the Foundation’s right to royalties,”

the filing of an application for labor certification does not vest the alien with any right to an I-

140 immigrant visa petition (“I-140 petition”) approval, to adjustment of status to lawful

permanent resident, or relief from removal. If an alien is the beneficiary of an approved

                                                  -1-
immigrant visa petition (which is not the case here), he or she can apply for adjustment of status

under 8 U.S.C. § 1255(a) or (i) only if he or she: “is eligible to receive an immigrant visa and is

admissible to the United States for permanent residence” and “an immigrant visa is immediately

available to [him or her] at the time [his or her] application is filed.” See id. However, an alien

in Plaintiff’s situation can only be the beneficiary of an approved immigrant visa petition if, inter

alia, she is the beneficiary of an employer’s labor certification approved by the Department of

Labor (“DOL”). “Thus, filing of an application for labor certification does not vest the alien

with any right to relief from removal, but is merely the first step in the ‘long and discretionary

process’ of obtaining an adjustment of status” under section 1255. Mehmood v. Mukasey, 292 F.

App’x 377, 378 (5th Cir. 2008) (citing Ahmed v. Gonzales, 447 F.3d 433, 438–39 (5th Cir.

2006)); see also Silva Rosa v. Gonzales, 490 F.3d 403, 407 (5th Cir. 2007) (“the right to adjust

status and relief from removal are not vested when an applicant only completes the first of

several steps to become eligible for discretionary relief, such as filing a labor certification

petition”) (citing Ahmed). Accordingly, while the Ray Charles court found that the Foundation

could be deprived of “the right to receive prospective royalties,” filing of an application for labor

certification by Plaintiff’s employer does not vest Plaintiff with any right to adjust status or relief

from removal.

       The Ray Charles court then went on to state:

       This conclusion is buttressed by comparing the Foundation’s interests to
       Warner/Chappell’s. The publisher’s interests will be prejudiced only if Charles's
       heirs are successful in their efforts to terminate the existing grants and then either
       agree to grant copyright ownership to another publisher, or renegotiate grants with
       Warner/Chappell on terms less favorable to the publisher than the terms of the
       existing grants. Otherwise, it makes no difference to Warner/Chappell whether it
       continues to pay royalties to the Foundation under the current grants, or to
       Charles's heirs under new grants. . .



                                                 -2-
        Because Warner/Chappell's interests are not necessarily at risk, it has diminished
        reason to litigate, particularly because challenging the Terminating Heirs might
        endanger its interests.

        In this case, the party presenting the most concrete adverseness to the Terminating
        Heirs is the Foundation.

795 F.3d at 1119. Unlike Warner/Chappell’s interests in Ray Charles, the interests of Plaintiff’s

employer are at issue here: Plaintiff’s employer filed a labor certification application for the

purpose of hiring a foreign worker permanently, on the premise that there is no U.S. worker

available to fill the position being offered (and the hiring of a foreign worker for the subject

position would not adversely affect U.S. wages and working conditions). Thus, the employer has

an interest in filling that position with an employee, such that it is willing to file a labor

certification application under the Immigration and Nationality Act (“INA”) to fill the position

with a foreign worker. The employer’s interests are at risk, and the employer has reason to

litigate, because the filling of that position is at stake. Consequently, because the employer is

seeking to fill a permanent position with a foreign worker and not a U.S. worker, the denial of

the employer’s labor certification application in the instant action is most concretely adverse to

the employer.

        The Ray Charles court then turned to the zone-of-interests test, “which looks to the

statutory provisions at issue and asks whether Congress authorized the plaintiff to sue under

them.” See id. at 1119-20 (citing Lexmark Int’l, Inc. v. Static Control Components, Inc., 572 U.S.

118, 127-31 (2014)). The Ray Charles court noted, “[a]s the holder of legal rights and interests

that will be truncated if the termination notices are valid, the Foundation has standing to

challenge whether the underlying works are subject to the termination provisions.” Id. at 1120.

However, as noted previously, filing of an application for labor certification by Plaintiff’s

employer does not vest Plaintiff with any right to adjust status or relief from removal. See supra

                                                  -3-
at 1-2. The Ray Charles court proceeded to analyze whether the statutory causes of action

encompass the Foundation’s claims. See id. at 1123. The court found that “the central question is

whether the Foundation alleges injuries ‘to precisely the sorts of ... interests the Act protects.’”

Id. (quoting Lexmark, 572 U.S. at 137 (emphasis added)). The court then proceeded to note:

        [T]he Foundation alleges injury to its interest in continuing to receive the royalty
        stream generated by Charles’s works, which is the same interest that the
        Terminating Heirs seek to redirect to themselves. This interest is the one Congress
        contemplated, regulated, and protected in enacting the termination provisions. . .
        We therefore conclude that the Foundation does “come[ ] within the zone of
        interests” of § 203 and § 304(c).

Id. at 1123. In contrast, in the instant case, Plaintiff does not allege injury to an interest that is

one Congress contemplated, regulated, and protected in enacting the applicable INA provision,

8 U.S.C. § 1182(a)(5), which governs the labor certification process. As noted in Defendant’s

Motion to Dismiss, the congressional intent behind the labor certification process is “to protect

the American economy from job competition and from adverse working standards as a

consequence of immigrant workers entering the labor market.” ECF No. 41-1 at 17 (citing

Vemuri v. Napolitano, 845 F. Supp. 2d 125, 131 (D.D.C. 2012) (quoting S. Rep. No. 89-748,

reprinted in 1965 U.S.C.C.A.N. 3328, 3329)). The statutory section requiring a labor

certification before the filing of an I-140 petition was enacted both to exclude foreign workers

from competing for jobs that U.S. workers could fill and to protect the U.S. labor market from an

influx of foreign labor. Id. at 18 (citing Cheung v. Immigration and Naturalization Servs., 641

F.2d 666, 669 (9th Cir. 1981)). Thus, Ray Charles is distinguishable from the instant case in that,

unlike the Foundation in Ray Charles, Plaintiff’s alleged injuries are not to an interest that is one

Congress contemplated, regulated, and protected in enacting 8 U.S.C. § 1182(a)(5).

        Finally, the Ray Charles court noted that “proximate cause bars suits for alleged harm

that is too remote from the defendant’s unlawful conduct.” 795 F.3d at 1124 (further quotation

                                                  -4-
omitted). The court then found that there was no remoteness between Foundation’s injuries and

the defendant’s purported unlawful conduct. See id. In contrast, DOL’s denial of the Employer’s

Application made no change to Plaintiff’s existing employment or status, and thus did not

proximately or plausibly cause Plaintiff’s alleged injuries of purportedly (1) rendering her unable

to apply for any other job within the United States, move to another employer, or pursue higher

paying employment opportunities; (2) placing Plaintiff in “imminent danger of losing her legal

status and start accruing illegal presence and being barred from being able to adjust her status to

a lawful permanent resident, or force Plaintiff “to leave the United States and be separated from

her husband and child”; and (3) causing “physical consequences to Plaintiff’s physical well-

being.” See ECF No. 41-1 at 12-13. Thus, unlike the Foundation in Ray Charles, Plaintiff’s

alleged injuries were not proximately caused by Defendant’s conduct, that being the denial of the

employer’s labor certification application.

II.    Defendant’s position on whether Plaintiff’s employer was precluded from filing
       another labor certification, or whether Plaintiff could have pursued other avenues
       for a visa.

       Under 20 C.F.R. § 656.24(e)(5), “if an application for a labor certification is denied, and

a request for review is not made in accordance with the procedures at § 656.26(a) and (b), a new

application may be filed at any time.” Further, under 20 C.F.R. § 656.24(e)(6), “a new

application in the same occupation for the same alien can not [sic] be filed while a request for

review is pending with the Board of Alien Labor Certification Appeals.” Thus, when DOL

denied the labor certification application by Plaintiff’s employer, the employer could have filed a

new application. However, when the employer filed a request for review, it was precluded from

filing a new application for Plaintiff in the same occupation while the request for review was

pending.


                                                -5-
       To be clear, at this point, Plaintiff is not precluded from having a different employer

pursue another labor certification application on her behalf. “Each application is for a single,

specific job opportunity, not for general job opportunities with the employer.” Labor

Certification for the Permanent Employment of Aliens in the United States; Implementation of

New System, 69 FR 77326-01 (Dec. 27, 2004). Accordingly, Plaintiff is not precluded from

having another employer file a labor certification application listing her as a beneficiary.

       Moreover, the DOL’s decision on Plaintiff’s employer’s labor certification application

does not preclude Plaintiff from pursuing other avenues to obtain valid immigration status in the

United States. Defendant takes no position on Plaintiff’s eligibility for other immigrant or

non-immigrant visa classifications.



Dated: September 10, 2019                         Respectfully submitted,

                                                  KENJI M. PRICE
                                                  United States Attorney
                                                  District of Hawaii

                                                  By:/s/ Harry Yee
                                                  HARRY YEE
                                                  Assistant U.S. Attorney

                                                  JOSEPH H. HUNT
                                                  Assistant Attorney General
                                                  WILLIAM C. PEACHEY
                                                  Director
                                                  GLENN M. GIRDHARRY
                                                  Assistant Director

                                                  By:/s/ Samuel P. Go
                                                  SAMUEL P. GO
                                                  NYS Bar No. 4234852
                                                  Senior Litigation Counsel
                                                  United States Department of Justice
                                                  Civil Division
                                                  Office of Immigration Litigation

                                                -6-
 District Court Section
 P.O. Box 868, Ben Franklin Station
 Washington, D.C. 20044
 Telephone: (202) 353-9923
 E-mail: Samuel.go@usdoj.gov

 Attorneys for Defendant




-7-
                                CERTIFICATE OF SERVICE

       I hereby certify that, on September 10, 2019 by the method of service noted below, a true

and correct copy of the foregoing was served on the following at their last known address:

       Served by First-Class Mail:

       Ya-Wen Hsiao                         September 10, 2019
       1141 Hoolai St., Apt. 201
       Honolulu, HI 96814


                                          /s/ Samuel P. Go
                                          Samuel P. Go
                                          Senior Litigation Counsel
                                          District Court Section
                                          Office of Immigration Litigation
                                          Civil Division
                                          U.S. Department of Justice
                                          P.O. Box 868, Ben Franklin Station
                                          Washington, D.C. 20044
                                          Tel: (202) 353-9923
                                          Fax: (202) 305-7000




                                              -8-
